UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  December 31, 2012 Item 1: Reports to Shareholders Annual Report | December 31, 2012 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund > For the year ended December 31, 2012, Vanguard Tax-Managed Balanced Fund returned nearly 11%. Each of Vanguard’s three domestic tax-managed stock funds returned about 16%. > The funds distributed no capital gains, meeting their tax-management objectives as they have since inception. > For the decade ended December 31, 2012, all four tax-managed funds outperformed the average returns of their peer funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Tax-Managed Balanced Fund. 9 Tax-Managed Growth and Income Fund. 5 4 Tax-Managed Capital Appreciation Fund. 7 0 Tax-Managed Small-Cap Fund. 88 Your Fund’s After-Tax Returns. 1 08 About Your Fund’s Expenses. 11 0 Glossary. 11 2 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2012 Total Returns Vanguard Tax-Managed Balanced Fund 10.87% Tax-Managed Balanced Composite Index 10.68 Mixed-Asset Target Allocation Moderate Funds Average 11.49 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Growth and Income Fund Admiral™ Shares 15.91% Institutional Shares 15.96 S&P 500 Index 16.00 Large-Cap Core Funds Average 14.94 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares 16.35% Institutional Shares 16.41 Russell 1000 Index 16.42 Multi-Cap Core Funds Average 14.93 Multi-Cap Core Funds Average: Derived from data provided by LipperInc. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 16.03% Institutional Shares 16.05 S&P SmallCap 600 Index 16.33 Small-Cap Core Funds Average 14.70 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Helped by a rebound in financial stocks, Vanguard’s domestic tax-managed funds posted solid advances for the 12 months ended December 31, 2012. The strong showings marked an improvement from the modest returns that the funds generated in the previous year. Vanguard Tax-Managed Balanced Fund returned nearly 11%, as its stocks and tax-exempt bonds both performed well. Returns for Admiral Shares of the stock-only funds—Tax-Managed Growth and Income, Tax-Managed Capital Appreciation, and Tax-Managed Small-Cap—fell in a narrow range from 15.91% to 16.35%. Across the board, financials—one of 2011’s worst-performing sectors—produced robust results. The funds met their tax-management objective, as they have since their inception. In the Performance at a Glance chart on page 8, you can see that the funds’ advisors, Vanguard’s Equity Investment Group and Fixed Income Group, continued to avoid distributing capital gains to shareholders. The advisors used various portfolio management strategies to accomplish this while deviating as little as possible from an indexing strategy. You may wish to review the table later in this report that shows the funds’ after-tax returns for the past one, five, and ten years. (We review the performance of Vanguard Tax-Managed International Fund in a separate report.) 2 With help from central banks, stocks posted strong results Stocks around the world recorded double- digit gains for the 12 months ended December 31, with international stocks faring even better than their U.S. counterparts. European stocks shook off investors’ concerns to deliver some of the best results, rising about 19%, compared with about 16% for U.S. stocks. The rally came as European central bankers moved to address worries about the finances of governments and banks. Still, Vanguard economists expect Europe to remain a trouble spot, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. In the United States, the Federal Reserve continued buying bonds and mortgage-backed securities to try to stimulate growth. The Fed’s actions seemed to buoy both stock and bond returns. Attention to the nation’s considerable budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to nervousness in the markets before policymakers reached a limited tax-rate agreement on the cusp of the new year. The compromise legislation, which President Barack Obama signed into law on January 2, addressed some immediate concerns, but a credible long-term deficit-reduction strategy had yet to be crafted to resolve the nation’s fiscal imbalance and open the way for growth. Market Barometer Average Annual Total Returns Periods Ended December 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.42% 11.12% 1.92% Russell 2000 Index (Small-caps) 16.35 12.25 3.56 Russell 3000 Index (Broad U.S. market) 16.42 11.20 2.04 MSCI All Country World Index ex USA (International) 16.83 3.87 -2.89 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.21% 6.19% 5.95% Barclays Municipal Bond Index (Broad tax-exempt market) 6.78 6.57 5.91 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.44 CPI Consumer Price Index 1.74% 2.06% 1.80% 3 Bond returns were solid, but challenges lie ahead The broad U.S. taxable bond market returned about 4% for the 12 months. Municipal bonds returned more than 6%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it remained exceptionally low by historical standards. Although bonds can provide critical diversification benefits to a portfolio, their prospects look much less promising than they had in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) As it has since late 2008, the Fed held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Financial stocks bounced back, and tax-exempt munis were strong As I mentioned earlier, financial stocks were among the year’s best performers as banks, brokerages, and finance companies put more distance between their balance sheets and the financial crisis. Bank stocks seemed to get a further boost as the U.S. housing recovery gathered Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.12% — 0.94% Tax-Managed Growth and Income Fund 0.12 0.08% 1.19 Tax-Managed Capital Appreciation Fund 0.12 0.08 1.18 Tax-Managed Small-Cap Fund 0.13 0.09 1.37 The fund expense ratios shown are from the prospectus dated April 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the funds’ expense ratios were: for the Tax-Managed Balanced Fund, 0.12%; for the Tax-Managed Growth and Income Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; for the Tax-Managed Capital Appreciation Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares. Peer group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Growth and Income Fund, Large-Cap Core Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; and for the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 strength—a development that also benefited shares of home improvement retailers and home builders. The rising tide of financial stocks lifted all four funds. But the Tax-Managed Growth and Income Fund, which focuses on the largest-capitalization U.S. stocks, had the biggest returns of the four in financials (nearly 29%). The shares of large banks, which have been battered in recent years, recorded some of the sharpest rebounds in 2012. Utilities were among the weakest performers, though the sector still notched positive returns for each of the funds. The year was challenging for utilities as economic sluggishness restrained power demand. Total Returns Ten Years Ended December 31, 2012 Average Annual Return Tax-Managed Balanced Fund 6.49 % Tax-Managed Balanced Composite Index 6.70 Mixed-Asset Target Allocation Moderate Funds Average 5.97 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Tax-Managed Growth and Income Fund Admiral Shares 7.07 % S&P 500 Index 7.10 Large-Cap Core Funds Average 5.64 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Tax-Managed Capital Appreciation Fund Admiral Shares 7.81 % Russell 1000 Index 7.52 Multi-Cap Core Funds Average 6.67 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Tax-Managed Small-Cap Fund Admiral Shares 10.46 % S&P SmallCap 600 Index 10.45 Small-Cap Core Funds Average 9.05 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 About half of the Tax-Managed Balanced Fund’s portfolio is in stocks; the balance is in tax-exempt municipal bonds. For the second straight year, muni bonds produced strong returns. Munis rallied as investors bid up bond prices in their search for higher-yielding investments. Still, the Tax-Managed Balanced Fund was a step behind the average return of peer funds. Many peers own corporate bonds, which fared even better than munis in 2012. The three all-stock tax-managed funds outperformed the average returns of their peers for the year. The tax-managed funds delivered solid long-term results For the decade ended December 31, 2012, Vanguard’s domestic tax-managed funds posted average annual returns ranging from more than 6% for the Tax-Managed Balanced Fund to more than 10% for the Tax-Managed Small-Cap Fund. Each of the funds performed in line with its benchmark index and outperformed the average returns of its peers for the ten-year period. Vanguard’s Equity Investment Group and Fixed Income Group deserve credit for the funds’ success, both for meeting their tax-management objectives and for closely tracking their benchmark indexes. Gus Sauter united traditional values with pioneering investment acumen When I was interviewing for a job at Vanguard in the mid-1980s, Jack Brennan, who would go on to become our chairman and chief executive officer and is now chairman emeritus, described Vanguard as “a company with the intellectual rigor of Wall Street but with Midwestern values.” I’m reminded of that when I think about Gus Sauter’s 25-year career at Vanguard. Gus retired as our chief investment officer at the end of December, having set the highest of standards for both intellectual achievement and devotion to doing the right thing for clients, colleagues, and community. Gus played a pivotal role in transforming indexing from a novelty to an investing mainstay, a change that has benefited all investors. In addition, he developed our active quantitative equity strategies, oversaw the growth of our industry-leading expertise in fixed income, and ultimately helped Vanguard to become a global investment manager responsible for $2 trillion in client assets. As for the Midwestern values, Gus—a native of Ohio, incidentally—served our clients with a dedication to thrift, candor, and common sense that has helped make Vanguard what it is. His colleagues knew that in any situation they could count on him to keep a level-headed, long-term outlook. Just two weeks after he started at Vanguard, he helped guide us through the stock market crash of 1987. Some 20 years later, he helped us navigate the financial crisis of 2008–2009. An important aspect of Gus’s legacy is the team of world-class investment professionals that he cultivated at Vanguard. That 6 team is now led by Tim Buckley, who oversaw our services for individual investors before becoming chief investment officer. I am confident that Tim will not only carry on Gus’s legacy, but also—as Gus himself put it—take Vanguard investment management to the next level. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 18, 2013 A note on expense ratios The Expense Ratios table in each report’s Chairman’s Letter displays fund expense ratios from the most recent prospectus. These figures include the funds’ actual operating expenses. For some funds, the figures also include “acquired fund fees and expenses,” which result from the funds’ holdings in business development companies (BDCs). Although the Securities and Exchange Commission requires that BDC costs be included in a fund’s expense ratio, these fees are not incurred by the fund. They have no impact on a fund’s total return or on its tracking error relative to an index. A footnote to the Expense Ratios table reports an annualized calculation of the fund’s actual expenses for the period, a more relevant tally of the operating costs incurred by shareholders. 7 Your Fund’s Performance at a Glance December 31, 2011, Through December 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Managed Balanced Fund $20.55 $22.25 $0.521 $0.000 Vanguard Tax-Managed Growth and Income Fund Admiral Shares $56.33 $63.89 $1.364 $0.000 Institutional Shares 27.41 31.09 0.676 0.000 Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $62.36 $71.17 $1.380 $0.000 Institutional Shares 30.98 35.36 0.701 0.000 Vanguard Tax-Managed Small-Cap Fund Admiral Shares $27.26 $31.16 $0.464 $0.000 Institutional Shares 27.33 31.22 0.490 0.000 8 Tax-Managed Balanced Fund Fund Profile As of December 31, 2012 Equity and Portfolio Characteristics DJ U.S. Total Russell Market 1000 FA Fund Index Index Number of Stocks 652 991 3,604 Median Market Cap $35.1B $42.8B $35.1B Price/Earnings Ratio 16.6x 16.4x 16.8x Price/Book Ratio 2.1x 2.2x 2.1x Return on Equity 17.6% 17.9% 17.1% Earnings Growth Rate 10.6% 10.0% 9.7% Dividend Yield 1.8% 2.2% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 7% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.12% — — 30-Day SEC Yield 1.61% — — Short-Term Reserves 0.0% — — Fixed Income Characteristics Barclays 1-15 Year Barclays Municipal Municipal Fund Index Bond Index Number of Bonds 879 37,782 46,472 Yield to Maturity (before expenses) 1.6% 1.7% 2.2% Average Coupon 4.5% 4.8% 4.9% Average Duration 4.9 years 4.9 years 6.7 years Average Effective Maturity 5.4 years 8.2 years 13.6 years Total Fund Volatility Measures DJ U.S. Total Tax-Managed Market Balanced FA Comp Index Index R-Squared 1.00 0.94 Beta 0.98 0.44 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 3.5% Exxon Mobil Corp. Integrated Oil & Gas 2.6 International Business IT Consulting & Machines Corp. Other Services 1.5 General Electric Co. Industrial Conglomerates 1.4 Chevron Corp. Integrated Oil & Gas 1.3 Google Inc. Class A Internet Software & Services 1.3 Microsoft Corp. System Software 1.2 AT&T Inc. Integrated Telecommunication Services 1.2 Procter & Gamble Co. Household Products 1.2 Johnson & Johnson Pharmaceuticals 1.2 Top Ten 16.4% Top Ten as % of Total Net Assets 8.0% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated April 26, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the expense ratio was 0.12%. 9 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ U.S. Total Russell Market 1000 FA Fund Index Index Consumer Discretionary 12.4% 12.4% 12.3% Consumer Staples 9.8 9.8 9.3 Energy 10.3 10.3 10.2 Financials 16.3 16.3 16.9 Health Care 11.8 11.7 11.7 Industrials 11.0 10.9 11.1 Information Technology 18.3 18.3 18.3 Materials 3.9 4.0 4.0 Telecommunication Services 2.9 2.9 2.7 Utilities 3.3 3.4 3.5 Distribution by Effective Maturity (% of fixed income portfolio) Under 1 Year 11.4% 1 - 3 Years 14.5 3 - 5 Years 18.9 5 - 10 Years 51.5 10 - 20 Years 3.7 Largest Area Concentrations (% of fixed income portfolio) New York 16.9% California 11.2% Texas 6.9% New Jersey 6.8% Massachusetts 4.4% Ohio 4.4% Florida 4.0% Pennsylvania 4.0% Illinois 3.5% Georgia 3.1% Top Ten 65.2% "
